DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 3-15 and 17-29 are pending.  Claims 2, 16 and 30 are canceled.  Claim 1 is amended.  Claims 7-14, 20-22 and 26-28 are withdrawn as being drawn to a nonelected invention or species.  Claims 1, 3-6, 15, 17-19, 23-25 and 29 are examined based on their merits in view of the elected species of lemon as the citrus fruit, invert sugar as the liquid impregnating the citrus pieces and alginate as the excipient.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  




Rejections Withdrawn 

Claim Rejections - 35 USC § 103
In light of the amendments of the claims the rejection of claims 1, 3-4, 6, 15, 17-19, 25 and 29 under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2004/0022818 (2/4/2004) in view of Owens et al. US 2,611,708 (9/23/1952)(2/5/2018 IDS), Harris US 5820915 (10/19/1998) and Zanzi et al. WO 2005/030160 (4/7/2005) is withdrawn.         

In light of the amendments of the claims the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2004/0022818 (2/4/2004) in view of Owens et al. US 2,611,708 (9/23/1952)(2/5/2018 IDS), Harris US 5820915 (10/19/1998) and Zanzi et al. WO 2005/030160 (4/7/2005) as applied to claims 1, 3-4, 6, 15, 17-19, 25 and 29 and further in view of Barker US 5,360,824 (11/1/1994) is withdrawn.          

In light of the amendments of the claims the rejection of claims 23-24 under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2004/0022818 (2/4/2004) in view of Owens et al. US 2,611,708 (9/23/1952)(2/5/2018 IDS), Harris US 5820915 (10/19/1998) and Zanzi et al. WO 2005/030160 (4/7/2005) as applied to claims 1, 3-4, 6, 15, 17-19, 25 and 29 and further in view of Martin US 5,641,814 (6/24/1997) is withdrawn.         


New Rejections  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 3-4, 6, 15, 17-19, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2004/0022818 (2/4/2004) in view of Owens et al. US 2,611,708 (9/23/1952)(2/5/2018 IDS), Harris US 5820915 (10/19/1998), Zanzi et al. WO 2005/030160 (4/7/2005) and Gueriche et al. US 2009/0068161 (3/12/2009).         
Cho et al. (Cho) teaches a method of applying to skin a composition that contains pieces of dried fruit for purposes of exfoliation of the skin. (See Abstract, [0005-6], [0008]).  The composition can contain surfactants as called for in instant claims 4 and 5.  (See Abstract).  Cho teaches the fruit can be a lemon as called for in instant claims 6 and 12.  Cho also teaches that the dried fruit can be from the peel of the fruit as called for in instant claims 1 and 7.  
Cho teaches that the processed fruit can be obtained by any suitable drying technique. (See [0018]).  Cho’s composition contains water and the dried fruit pieces are suspended in and rehydrated (impregnated) with the water in the composition as called for in instant claims 4 and 5.  (See [0025]).   
Cho also teaches that the fruit particles are between about 10 microns and 2500 microns (2.5 millimeters).  This overlaps with the between 0.1 millimeters and 5 centimeters called for in instant claim 1.  
Cho teaches that its method and composition are based on the discovery that certain processed, dried fruit particles with specific sizes can be incorporated into various skin care compositions and used as effective ingredients in the compositions 
Cho teaches citrus fruit pieces but does not teach wherein the citrus fruit pieces are obtained by the controlled osmotic dehydration of the citrus fruit in a sugar syrup.  Cho does not teach the furocoumarin content of the composition. Cho also does not teach the step of massaging skin.  These deficiencies are made up for with the teachings of Owens et al., Harris and Zanzi et al and Gueriche et al.
Owens et al. teaches a product that comprises citrus fruit pieces that are osmotically dehydrated in a sugar syrup wherein the citrus fruit pieces comprise the peel or epicarp of the citrus fruit. (See Abstract and Example I and VI).  This is the obtaining of citrus fruit pieces by controlled osmotic dehydration of citrus fruit in a sugar syrup, wherein the citrus fruit pieces are from the peel of the fruit as called for in instant claim 1.  Owens teaches that its fruit pieces are natural, odorless and not too tough and do not detract in any way from the composition which they are included in. (See column, 2, lines 9-20). 
Harris teaches a composition that has no furocoumarin content.  Harris also teaches a way of making a citrus fruit extract that reduces or eliminates the content of furocoumarin. (See Abstract).  Harris teaches that furocoumarin is phototoxic and is undesirable for that reason. (See col. 2, line 56- column 3, line 10).  Since Harris 
Zanzi et al. (Zanzi) teaches a cosmetic product comprising a lipophilic/anhydrous gel incorporating granules of dehydrated fruit and/or vegetables dispersed therein which contain percentages of residual humidity lower than 10% so as to enable its conservation. The gel is applied to damp skin by gentle massage so that the granules of dehydrated fruit and/or vegetables transmit the active components to the skin by absorption and help to keep it well moisturized and smooth.  (See Abstract).  
Zanzi thus teaches a step of massaging the skin as called for in instant claim 1.  (See Abstract).   Zanzi also teaches that the fruit pieces have particle sizes between 0.2 mm and 2.5 mm.  (See Zanzi claim 4).    
Gueriche et al. (Gueriche) teaches the cosmetic use of at least an effective amount of hesperidin or of one of its derivatives in combination with at least an effective amount of at least one microorganism, in particular probiotic microorganism, or one of its fractions as agent for preventing a reduction in and/or for reinforcing the barrier function of the skin. (See Abstract).  The gel compositions can be topically applied and comprise 50% sugar syrup as a preferred and advantageous hydrophilic active agent. (See [0109], [0196], [0164] and [0244]).  50% sugar syrup is called for in instant claim 
It would be prima facie obvious for a skilled artisan following a method of exfoliation by massaging citrus fruit pieces into skin to obtain citrus fruit pieces that are osmotically dehydrated in a sugar syrup wherein the citrus fruit pieces comprise the peel or epicarp of the citrus fruit as taught by Owens in order to have fruit pieces that are natural, odorless and not too tough as taught by Owens.
It would be prima facie obvious for a skilled artisan following a method of exfoliation by massaging osmotically dehydrated citrus fruit pieces into skin to use a composition with no furocoumarin content as taught by Harris in order to have a method of exfoliation which did not expose the skin to any phototoxic compounds as taught by Harris. 
It would be prima facie obvious for a skilled artisan following a method of exfoliation using dehydrated citrus fruit pieces to massage the fruit pieces gently into the skin after they have been applied to the skin as taught by Zanzi in order to transmit the active components to the skin by absorption as taught by Zanzi.
It would be prima facie obvious for a skilled artisan following a method of exfoliation by massaging osmotically dehydrated citrus fruit pieces into skin to have citrus fruit pieces have 50% sugar syrup, hersperidin and a probiotic in order to have the ability to both exfoliate the skin and top protect the skin barrier function and hydrate skin as taught by Gueriche.  This would give the composition the ability to both soften the 
With respect to the Brix degrees properties recited in claim 29, the prior art is silent on these properties.  The combined teachings of the prior art teach the same method that contains the same steps and the same components in the same amounts  (at the overlap of the ranges).  It would be reasonable to expect that the same method, using the same components in the same way in the same amounts would exhibit the same properties in terms of Brix degrees.  The office does not have the facilities and resources to provide the stability of the composition.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2004/0022818 (2/4/2004) in view of Owens et al. US 2,611,708 (9/23/1952)(2/5/2018 IDS), Harris US 5820915 (10/19/1998), Zanzi et al. WO 2005/030160 (4/7/2005) and Gueriche et al. US 2009/0068161 (3/12/2009) as applied to claims 1, 3-4, 6, 15, 17-19, 25 and 29 and further in view of Barker US 5,360,824 (11/1/1994).          
Cho in view of Owens, Harris, Zanzi and Gueriche are described supra and teach a composition that comprises water and surfactants.  Cho in view of Owens, Harris, Zanzi and Gueriche do not teach that the fruit pieces are uniformly distributed in the composition.  This deficiency is made up for with the teachings of Barker.  

It would be prima facie obvious for a skilled artisan following a method of exfoliation by massaging osmotically dehydrated citrus fruit pieces into skin to have the citrus fruit pieces be uniformly disposed as taught by Barker in order be gentle on the skin and for the aesthetic benefit of the composition as taught by Barker.  

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2004/0022818 (2/4/2004) in view of Owens et al. US 2,611,708 (9/23/1952)(2/5/2018 IDS), Harris US 5820915 (10/19/1998), Zanzi et al. WO 2005/030160 (4/7/2005) and Gueriche et al. US 2009/0068161 (3/12/2009) as applied to claims 1, 3-4, 6, 15, 17-19, 25 and 29 and further in view of Martin US 5,641,814 (6/24/1997).         
Cho in view of Owens, Harris, Zanzi and Gueriche are described supra.  Cho in view of Owens Harris, Zanzi and Gueriche do not teach an alginate excipient or sugar syrup that is an invert sugar.  These deficiencies are made up for with the teachings of Martin.  
Martin teaches a skin care composition that can comprise an invert sugar (a combination of glucose and fructose derived from sucrose).  Invert sugar is called for in instant claim 23.  Martin teaches that invert sugar is a commonly used water soluble sweetener in skin care compositions. (See col. 26, lines 5-30).  

It would be prima facie obvious for a skilled artisan following a method of exfoliation by massaging osmotically dehydrated citrus fruit pieces into skin to have the sugar syrup be invert sugar since it is a commonly used sweetener in skin care compositions and would be acceptable in a skin care composition and also to use alginate as an excipient as a softener so that the composition would be softer and more gentle on skin as taught by Martin.  

Response to Arguments
Applicant’s arguments dated February 1, 2022 have been carefully reviewed and are found to be mostly unpersuasive.  
Applicants note the amendments to claim 1 and note that they find support at page 10, lines 4-5 of the specification as originally filed.   
With respect to the obviousness rejections Applicants argue that none of Cho, Owens, Harris and Zanzi, alone or together, discloses or suggests the combination of features recited in claim 1 including the content of sugar syrup varying from 20 to 60%.    
Applicants argue that Cho is directed to cosmetic compositions containing fruit particles.  While the fruit pieces may be dried, Cho teaches that typical techniques for reducing moisture content of a product should be used.  Missing from Cho is any teaching that the contemplated drying would encompass a liquid replacement such as 
Applicants assert that Cho teaches away from the recited features because since Cho recites retaining the colors, phytochemicals and nutritive ingredients, instead of using a controlled osmotic dehydration in which during osmosis all of the water is preferably removed.  Applicants disagree with the Office’s assertion that Cho teaches that the processed fruit can be obtained by any suitable drying technique.  Rather Applicants submit that Cho teaches only adding water when a high amount of thickener/suspending agent is used.  As such, while Cho teaches that the fruit pieces may be dried, Cho does not provide any teaching that the dried fruit pieces are treated by controlled osmotic dehydration.  Applicants asserts that since Cho teaches in [0015] that the basic fruit components typically are the pulp and peel of the fruit which can be specially processed to retain the colors and nutrients, Cho actually teaches away from the claimed features.  
Applicants also argue that Owens does not cure the problems with Cho.  Owens is directed to fruit products and the use of pectinate or pectate films for encasing food products to prevent their disintegration during storage.  Owens teaches that the fruit has a layer of a gel of calcium alginate preventing exposure to air.  Owens only teaches the pectinate or pectate film being used to coat foods but does not teach massaging the skin of an individual to which the fruit pieces have been applied.  

Applicants also argue that Zanzi does not cure the problems with Cho and disagrees with the Office’s assertion that Zanzi teaches a step of massaging the skin.  Applicants assert that the gel applied to the skin by gentle massage is not massaging but rather “alleged massaging taught by Zanzi is for melting micronized fruit to keep skin well moisturized and smooth but would not have observed any evidence in Zanzi that such gentle massage or micronized fruit portions results in mechanically exfoliating dead cells from the epidermis.” (See page 9 of Applicants 2/1/2022 Comments).  In other words Zanzi seeks to obtain better moisturizing properties , not to eliminate dead cells from the skin’s epidermis.  Applicants also disagree that Zanzi teaches fruit pieces having particle sizes between 0.2 mm and 2.5 mm because the fruit pieces taught by Zanzi are not dehydrated because they contain a residual moisture percentage ranging from 4 and 9%.  
Applicants also argue that the prior art references cannot be reasonably combined because the teachings of Owens and Harris are nonanalogous art with respect to claim 1.  Owens relates to food products and does not suggest that is products are useful in the cosmetic field in general.  Owens is not in the same field of endeavor or reasonably pertinent to the problem faced in a mechanical skin exfoliating method.  Harris does not indicate that the reduction of the content of furocoumarin for a dietary supplement would have been contemplated for skin care compositions and is 
Applicants also assert that none of the cited references provide any reason to motivate a skilled artisan to have combined their teachings. 
Applicants also argue that the invention of claim 1 provides unexpected effects in terms of the exfoliating effect which was not recognized or suggested by any of the prior art.
Applicants argue that Baker and Martin do not remedy these problems with Cho, Owens and Harris.  

Applicants’ arguments have been carefully reviewed and with the exception of the argument that none of Cho, Owens, Harris and Zanzi, alone or together, discloses or suggests the content of sugar syrup varying from 20 to 60%, Applicants arguments are not found to be persuasive.  In light of the amendments to the claims the rejections have been withdrawn and new rejections applied above. As seen in the new rejections above, Gueriche teaches a gel with 50% sugar syrup as an excellent and preferred hydrophilic active ingredient for topical application.  It would be prima facie obvious for a skilled artisan following a method of exfoliation by massaging osmotically dehydrated citrus fruit pieces into skin to have citrus fruit pieces have 50% sugar syrup and hesperidin and a probiotic in order to have the ability to both exfoliate the skin and to protect the skin barrier function and hydrate skin as taught by Gueriche.  This would give the composition the ability to both soften the skin by exfoliation and to protect the skin barrier which would be highly desirable to a skilled artisan.

Applicants’ argument that since Cho teaches away from the claimed invention by teaching in [0015] that the basic fruit components typically are the pulp and peel of the fruit which can be specially processed to retain the colors and nutrients is found to be unpersuasive.  The observation that basic fruit components typically are the pulp and peel of the fruit is not a teaching away.
Applicants have not shown any reason why Cho’s method would not lead to the inventive method and the secondary references would not motivate one of ordinary skill in the art to modify Cho.  Applicants have not shown a teaching away and still have not addressed the powerful motivations clearly laid out in the rejections above.  The absence of a teaching away is discussed because Applicant’s have not addressed the motivation provided in the rejection other than to say that there is an absence of one.
Applicants have not shown a teaching away because Cho’s observation that basic fruit components typically are the pulp and peel of the fruit is not a teaching away.   A teaching away must be clear. See MPEP Sec. 2143.03 (VI).  Cho does not 
Owens is absolutely relevant to the problem facing the inventor – an exfoliation method using osmotically dehydrated fruit – because Owens teaches a process of osmotically dehydrating fruit peels.  What could be more relevant to a skilled artisan looking to use osmotically dehydrated fruit than a method of osmotically dehydrating fruit – the very thing to be used to accomplish exfoliation?  Thus, Owens is eminently suitable for combination with Cho because Owens teaches a process of osmotically dehydrating fruit peels.  Cho expressly teaches that the fruit can be obtained by any suitable drying technique or any suitable processing technique. (See [0018]).  
Thus Cho itself contemplates that the teachings can be suitably combined because its invention states that any method of drying or processing fruit works with its invention.  The Owens reference is prior art for all that it teaches.  Owen’ teaching of its method of osmotically dehydrating fruit peels is a method of drying fruit – it is osmotically dehydrating fruit.  Owens method is also not any less because its fruit is further processed to have an outer layer, and it does not make Owens’ method less suitable for combination with Cho.    
natural, odorless and not too tough as taught by Owens.
Harris is also absolutely relevant to the problem facing the inventor – an exfoliation method using osmotically dehydrated fruit with a furocoumarin content less than 50 ppm – because Harris also teaches a way of making a citrus fruit extract that reduces or eliminates the content of furocoumarin and the reasons why one would want to eliminate furocoumarin (namely toxicity).  What could be more relevant to a skilled artisan looking to use osmotically dehydrated fruit with less than 50 ppm furocoumarin than a method of making a citrus fruit with less than 50 ppm furocoumarin  – the very thing to be used to accomplish exfoliation?  
The Harris reference is prior art for all that it teaches too, and Harris also teaches a way of making a citrus fruit extract that reduces or eliminates the content of furocoumarin and the reasons why one would want to eliminate furocoumarin (namely toxicity).  This is directly relevant to Cho’s method of making skin care compositions that are beneficial, and importantly, do not irritate the skin. 
Again Applicants assert that there is no motivation for combining the teachings of the references while at the same time they do not address the motivation laid out in the rejection for combining the teachings of Harris with Cho, but it is still a powerful motivation.  As stated above, it would be prima facie obvious for a skilled artisan which did not expose the skin to any phototoxic compounds as taught by Harris. 
With respect to Applicants’ argument that the invention has unexpected results, the results do not appear to be that unexpected.  Indeed, the prior art seems to suggest some of the benefits for skin.  Specifically, the prior art of Cho suggests that these treated fruits provide significant benefits to the skin.  Cho teaches that its skin care compositions can provide superior moisture retention and can provide superior lathering and cleansing qualities, and can be non-irritating to the skin.  Since they are somewhat suggested by the prior art, these results are not that unexpected.  
Additionally, Zanzi teaches that the step of gently massaging the granules of fruit transmits the active components to the skin by absorption and help to keep it well moisturized and smooth. (See Zanzi Abstract).  Since Zanzi teaches that the massaging of the granules of treated fruit moisturizes skin and particularly keeps it smooth, it does suggest that these treated fruits would allow gentle exfoliation of the dead cells of the skin.   Zanzi does teach a result of exfoliation, namely smooth skin.  This is a result of exfoliation.  Thus the results are not unexpected because they are expected and taught by the prior art.
Applicants’ suggestion that the Office is using hindsight in making this rejection is unpersuasive.   
The rejection is not made using hindsight.  The Examiner does not rely on upon improper hindsight reasoning because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619